67 F.3d 291
Robert E. Matesv.Occupational Safety and Health Administration, Matthew A.Gilmartin, Regional Supervisor Investigator, Arthur M.Johannes, Acting Supervisory Investigator, Thorne G.Auchter, Former Assistant Secretary, John B. Miles, Jr.,Director of Field Operations, George R. Salem, Solicitor ofLabor, Seth D. Zinman, Associate Solicitor for Legislationand Legal Counsel, John A. Pendergrass, Patrick R. Tyson,Former Acting Assistant Secretary, Gerald P. Reidy,
NO. 95-5247
United States Court of Appeals,Third Circuit.
Sept 19, 1995

Appeal From:  D.N.J., No. 92-cv-03977,
Politan, J.


1
AFFIRMED.